 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

CONSTELLATION ALPHA CAPITAL CORP.

Emerald View, Suite 400

2054 Vista Parkway

West Palm Beach, FL 33411

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) in
which DermTech, Inc., a Delaware Corporation (“DermTech”) will merge with a
wholly-owned subsidiary corporation of Constellation Alpha Capital Corp., a
company incorporated in the British Virgin Islands and which is expected to
re-domicile in the State of Delaware (the “Company”), the undersigned desires to
subscribe for and purchase from the Company, and the Company desires to sell to
the undersigned, that number of shares of common stock (the “Company Shares”) of
the Company set forth on the signature page hereof for a purchase price of $3.25
per share, on the terms and subject to the conditions contained herein. In
connection therewith, the undersigned and the Company agree as follows:

 

1.          Subscription. The undersigned hereby irrevocably subscribes for and
agrees to purchase from the Company such number of Company Shares as is set
forth on the signature page of this Subscription Agreement on the terms and
subject to the conditions provided for herein (the “Shares”). The undersigned
understands and agrees that the Company reserves the right to accept or reject
the undersigned’s subscription for the Shares for any reason or for no reason,
in whole or in part, at any time prior to its acceptance by the Company, and the
same shall be deemed to be accepted by the Company only when this Subscription
Agreement is signed by a duly authorized person by or on behalf of the Company;
the Company may do so in counterpart form. In the event of rejection of the
subscription (in whole or in part) by the Company or the termination of this
subscription in accordance with the terms hereof, the undersigned’s payment
hereunder will be returned promptly (within three (3) days) to the undersigned
along with this Subscription Agreement, and this Subscription Agreement shall
have no force or effect. The Company expects to enter into substantially this
same form of subscription agreement with certain other investors (the “Other
Purchasers”) and expects to complete the sale of Company Shares to them.

 

2.          Closing. The closing of the sale of the Shares contemplated hereby
(the “Closing”) is contingent upon the substantially concurrent consummation of
the Transaction. The Closing shall occur on the date of, and immediately prior
to, the consummation of the Transaction. Following written notice from (or on
behalf of) the Company to the undersigned (the “Closing Notice”) that the
Company reasonably expects (i) all conditions to the closing of the Transaction
to be satisfied or waived and (ii) the Closing to occur on a date that is not
less than ten (10) business days from the date of the Closing Notice, the
undersigned shall deliver to the Company, no sooner than three (3) business days
prior to the anticipated Closing date specified in the Closing Notice (the
“Closing Date”), the subscription amount for the Shares by wire transfer of
United States dollars in immediately available funds to the account specified by
the Company in the Closing Notice against delivery to the undersigned of the
Shares in book entry form as set forth in the following sentence. The Company
shall deliver (or cause the delivery of) the Shares in book entry form to the
undersigned or to a custodian designated by undersigned, as applicable, as
indicated below. This Subscription Agreement shall terminate and be of no
further force or effect, without any liability to either party hereto, if the
Company notifies the undersigned in writing that it has abandoned its plans to
move forward with the Transaction. If this Subscription Agreement terminates
following the delivery by the undersigned of the purchase price for the Shares,
the Company shall promptly return the purchase price to the undersigned.

 

 1 

 

 

3.          Closing Conditions. The Closing is also subject to the conditions
that, on the Closing Date:

 

a.           all representations and warranties of the Company and the
undersigned contained in this Subscription Agreement shall be true and correct
in all material respects (other than representations and warranties that are
qualified as to materiality or Material Adverse Effect (as defined herein),
which representations and warranties shall be true in all respects) at and as of
the Closing Date, and consummation of the Closing shall constitute a
reaffirmation by each of the Company and the undersigned of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date, but in each case without giving
effect to consummation of the Transaction;

 

b.           no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition;

 

c.           the Company is a company incorporated under the laws of the State
of Delaware and will be treated as a U.S. corporation for U.S. federal income
tax purposes;

 

d.           there have been no material changes to the material terms of the
Transaction set forth on Schedule D;

 

e.           all conditions precedent to the closing of the Transaction,
including the approval of the Company’s stockholders, shall have been satisfied
or waived (other than those conditions which, by their nature, are to be
satisfied at the closing of the Transaction); and

 

f.            no suspension of the qualification of the Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred.

 

4.          Further Assurances. At the Closing, the parties hereto shall execute
and deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

 

 2 

 

 

5.          Company Representations and Warranties. The Company represents and
warrants to the undersigned that, as of the date hereof and as of the Closing:

 

a.           The Company has been duly organized, is validly existing and is in
good standing under the laws of the jurisdiction of its formation or
incorporation, with corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted.

 

b.           The Shares have been duly authorized and, when issued and delivered
to the undersigned against full payment therefor in accordance with the terms of
this Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s governance documents or
under the laws of the jurisdiction under which it has been organized.

 

c.           The execution, delivery and performance by the Company of this
Subscription Agreement are within its powers, have been duly authorized and will
not constitute or result in a breach or default under or conflict with any
order, ruling or regulation of any court or other tribunal or of any
governmental commission or agency, or any agreement or other undertaking, to
which the Company is a party or by which the Company is bound, and will not
violate any provisions of the Company’s charter documents, including, without
limitation, its incorporation or formation papers and bylaws. The signature on
this Subscription Agreement by the Company is genuine, and the signatory has
been duly authorized to execute the same, and this Subscription Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable
against it in accordance with its terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, and (ii) principles of equity, whether considered at law or equity.

 

d.           The issuance and sale of the Shares and the compliance by the
Company with all of the provisions of this Subscription Agreement and the
consummation of the transactions herein will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company or any of its
subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of the property or assets of the
Company is subject, which would have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of the Company (a “Material Adverse Effect”) or affect the validity of the
Shares or the legal authority of the Company to comply in all material respects
with the terms of this Subscription Agreement; (ii) result in any violation of
the provisions of the organizational documents of the Company; or (iii) result
in any violation of any statute or any judgment, order, rule or regulation of
any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or any of its properties that would have a
Material Adverse Effect or affect the validity of the Shares or the legal
authority of the Company to comply with this Subscription Agreement.

 

 3 

 

 

e.           The Company is subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and has filed
all reports required thereby. To the Company’s knowledge, there exist no facts
or circumstances that reasonably could be expected to prohibit or delay the
preparation and filing of a Securities Act registration statement on Form S-3
that will be available for the resale of the Shares by the undersigned as
contemplated by Section 7 below.

 

f.            As of the date of this Subscription Agreement, the authorized
shares of capital stock of the Company consists of an unlimited number of shares
of common stock and an unlimited number of shares of preferred stock. As of the
date of this Subscription Agreement, (i) 4,155,000 shares of Company common
stock are issued and outstanding (which excludes 1,187,532 shares subject to
redemption rights provided in the amended and restated articles of association
of the Company), all of which are validly issued, fully paid and non-assessable,
(ii) no shares of Company common stock are held in treasury, (iii) the Company
has reserved for future issuance 7,468,125 shares of Company common stock
pursuant to outstanding warrants, and (iv) the Company has reserved for future
issuance 1,493,625 shares of Company common stock pursuant to outstanding
rights. As of the date of this Subscription Agreement, there are no shares of
Company preferred stock issued and outstanding. Except for the warrants and
rights mentioned above, there are no options, warrants or other rights,
agreements, arrangements or commitments of any character relating to the issued
or unissued capital stock of the Company or obligating the Company to issue or
sell any shares of capital stock of, or other equity interests in, the Company.
There are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of Company common stock, except for the
redemption rights described above. There are no outstanding contractual
obligations of the Company to provide funds to, or make any investment (in the
form of a loan, capital contribution or otherwise) in, any person. The Company
has issued promissory notes in the amounts and to the parties set forth in
Schedule E.

 

g.           There are no suits, proceedings or legal or governmental actions
pending, or to the Company’s knowledge, threatened, before any court, regulatory
body or administrative agency, or any other governmental agency or body, which
suits, proceedings or actions, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The Company is not a
party to or subject to the provisions of any injunction, judgment, decree or
order of any court, regulatory body administrative agency or other governmental
agency or body that could reasonably be expected to have a Material Adverse
Effect.

 

 4 

 

 

h.           Since December 31, 2018, (i) there has not been any change in the
capital stock of the Company (other than the sale of the Shares hereunder, the
sale of additional Company Shares to the Other Purchasers, Company Shares
redeemed in connection with the Company’s special meeting of shareholders held
on March 21, 2019 to approve an extension to the amount of time it has to
complete a business combination and the issuance of Company Shares pursuant to
the Transaction, in each case as of the Closing), and (ii) there has not
occurred any event that has caused or reasonably could be expected to cause a
Material Adverse Event.

 

i.            None of the following documents contained or contains a an untrue
statement of a material fact or omitted or omits to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading: (i) the
Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2018;
(ii) the Company’s Quarterly Reports on Form 10-Q for the fiscal quarters ended
June 30, 2018, September 30, 2018 and December 31, 2018; (iii) the Company’s
Current Reports on Form 8-K filed with the Securities and Exchange Commission
(the “SEC”) on August 3, 2018, December 4, 2018, February 28, 2019, March 15,
2019 and March 25, 2019; (iv) all other documents filed by the Company with the
SEC since the filing of the above-mentioned Form 10-K; and (v) the Disclosure
Package (as defined below). In the past 12 calendar months, the Company has
filed all documents required to be filed by it prior to the date hereof with the
SEC pursuant to the reporting requirements of the Exchange Act.

 

j.            The financial statements of the Company and the related notes and
schedules thereto included in the Company’s Exchange Act filings fairly present
in all material respects the financial position, results of operations,
stockholders’ equity and cash flows of the Company as of the dates and for the
periods specified therein. Such financial statements and the related notes and
schedules thereto have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved and
all adjustments necessary for a fair presentation of results for such periods
have been made; provided, however, that the Company’s unaudited financial
statements are subject to normal year-end adjustments.

 

k.           Except as described in the Company’s Current Report on Form 8-K
filed with the SEC on February 28, 2019, the Company is in compliance with the
requirements of the NASDAQ Capital Market (“Nasdaq”) for continued listing
thereon of the Company Shares. The Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Company Shares
under the Exchange Act or the listing of the Company Shares on Nasdaq, nor,
except as disclosed in the Company’s Current Report on Form 8-K filed with the
SEC on February 28, 2019, has the Company received any notification that the SEC
or Nasdaq is contemplating terminating such registration or listing. The
transactions contemplated by this Subscription Agreement will not contravene the
rules and regulations of Nasdaq. The Company will comply with all requirements
of Nasdaq with respect to the issuance of the Shares hereunder and the issuance
of Company Shares to the Other Purchasers, and shall cause the Shares to be
approved for listing on Nasdaq (and any other exchange on which the Company
Shares are listed for trading) not later than the Closing.

 

 5 

 

 

6.          Subscriber Representations and Warranties. The undersigned
represents and warrants to the Company that, as of the date hereof and as of the
Closing:

 

a.           The undersigned is (i) a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”)) or (ii) an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act), in each case, satisfying the
requirements set forth on Schedule A, and is acquiring the Shares only for his,
her or its own account and not for the account of others, and not on behalf of
any other account or person or with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act
(and shall provide the requested information on Schedule A following the
signature page hereto). The undersigned is not an entity formed for the specific
purpose of acquiring the Shares.

 

b.           The undersigned understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. The undersigned understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by the undersigned absent an effective
registration statement under the Securities Act except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Shares shall contain a legend to such effect. The undersigned acknowledges that
the Shares will not be eligible for resale pursuant to Rule 144A promulgated
under the Securities Act. The undersigned understands and agrees that the Shares
will be subject to transfer restrictions and, as a result of these transfer
restrictions, the undersigned may not be able to readily resell the Shares and
may be required to bear the financial risk of an investment in the Shares for an
indefinite period of time. The undersigned understands that it has been advised
to consult legal counsel prior to making any offer, resale, pledge or transfer
of any of the Shares.

 

c.           The undersigned understands and agrees that the undersigned is
purchasing Shares directly from the Company. The undersigned further
acknowledges that there have been no representations, warranties, covenants and
agreements made to the undersigned by the Company, or its officers or directors,
expressly or by implication, other than those representations, warranties,
covenants and agreements included in this Subscription Agreement.

 

d.           The undersigned’s acquisition and holding of the Shares will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of
the Internal Revenue Code of 1986, as amended, or any applicable similar law.

 

 6 

 

 

e.           The undersigned acknowledges and agrees that the undersigned has
received such information as the undersigned deems necessary in order to make an
investment decision with respect to the Shares. Without limiting the generality
of the foregoing, the undersigned acknowledges that it has reviewed the
disclosure package attached hereto as Schedule C (the “Disclosure Package”). The
undersigned represents and agrees that the undersigned and the undersigned’s
professional advisor(s), if any, have had the full opportunity to ask such
questions, receive such answers and obtain such information as the undersigned
and such undersigned’s professional advisor(s), if any, have deemed necessary to
make an investment decision with respect to the Shares. The undersigned further
acknowledges that the information contained in the Disclosure Package is
preliminary and subject to change, and that any changes to the information
contained in the Disclosure Package, including, without limitation, any changes
based on updated information or changes in terms of the Transaction (other than
the material terms set forth on Schedule D which shall not have materially
changed), shall in no way affect the undersigned’s obligation to purchase the
Shares hereunder.

 

f.            The undersigned became aware of this offering of the Shares solely
by means of direct contact between the undersigned and the Company or a
representative of the Company, and the Shares were offered to the undersigned
solely by direct contact between the undersigned and the Company or a
representative of the Company. The undersigned did not become aware of this
offering of the Shares, nor were the Shares offered to the undersigned, by any
other means. The undersigned acknowledges that the Company represents and
warrants that the Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

 

g.           The undersigned acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares,
including those set forth in the Disclosure Package. The undersigned has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares, and the
undersigned has sought such accounting, legal and tax advice as the undersigned
has considered necessary to make an informed investment decision.

 

h.           Alone, or together with any professional advisor(s), the
undersigned has adequately analyzed and fully considered the risks of an
investment in the Shares and determined that the Shares are a suitable
investment for the undersigned and that the undersigned is able at this time and
in the foreseeable future to bear the economic risk of a total loss of the
undersigned’s investment in the Company. The undersigned acknowledges
specifically that a possibility of total loss exists.

 

i.            In making its decision to purchase the Shares, the undersigned has
relied solely upon independent investigation made by the undersigned. Without
limiting the generality of the foregoing, the undersigned has not relied on any
statements or other information provided by the Placement Agent (as defined
below) concerning the Company or the Shares or the offer and sale of the Shares.

 

 7 

 

 

j.            The undersigned understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Shares or
made any findings or determination as to the fairness of this investment.

 

k.           The undersigned has been duly formed or incorporated and is validly
existing in good standing under the laws of its jurisdiction of incorporation or
formation.

 

l.            The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the undersigned, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, and,
if the undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription
Agreement is genuine, and the signatory, if the undersigned is an individual,
has legal competence and capacity to execute the same or, if the undersigned is
not an individual the signatory has been duly authorized to execute the same,
and this Subscription Agreement constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms, except as may be limited or otherwise affected by (i)
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and (ii)
principles of equity, whether considered at law or equity.

 

m.          Neither the due diligence investigation conducted by the undersigned
in connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained herein.

 

n.           The undersigned is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). The undersigned agrees to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that the undersigned is permitted to do so under applicable law. If the
undersigned is a financial institution subject to the Bank Secrecy Act (31
U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of
2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), the undersigned maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act. To the
extent required, it maintains policies and procedures reasonably designed for
the screening of its investors against the OFAC sanctions programs, including
the OFAC List. To the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by the undersigned and used to
purchase the Shares were legally derived.

 

 8 

 

 

o.           No disclosure or offering document has been prepared by Cowen and
Company, LLC (the “Placement Agent”) or any of its affiliates in connection with
the offer and sale of the Shares.

 

p.           The Placement Agent and its directors, officers, employees,
representatives and controlling persons have made no independent investigation
with respect to the Company or the Shares or the accuracy, completeness or
adequacy of any information supplied to the undersigned by the Company.

 

q.           In connection with the issue and purchase of the Shares, the
Placement Agent has not acted as the undersigned’s financial advisor or
fiduciary.

 

r.            If the undersigned is a resident or subject to the laws of Canada,
the undersigned hereby declares, represents, warrants and agrees as set forth in
the attached Schedule B.

 

7.          Registration of Shares. The Company agrees that, within forty-five
(45) calendar days after the consummation of the Transaction, the Company will
file with the SEC (at the Company’s sole cost and expense) a registration
statement registering such resale (the “Registration Statement”), and the
Company shall use its commercially reasonable efforts to have the Registration
Statement declared effective as soon as practicable after the filing thereof;
provided, however, that the Company’s obligations to include the Shares in the
Registration Statement are contingent upon the undersigned furnishing in writing
to the Company such information regarding the undersigned, the securities of the
Company held by the undersigned and the intended method of disposition of the
Shares as shall be reasonably requested by the Company to effect the
registration of the Shares, and shall execute such documents in connection with
such registration as the Company may reasonably request that are customary of a
selling stockholder in similar situations.

 

8.          [Reserved]

 

9.          Termination. This Subscription Agreement shall terminate and be void
and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (a) following the
execution of a definitive agreement among the Company and DermTech with respect
to the Transaction (a “Transaction Agreement”), such date and time as such
Transaction Agreement is terminated in accordance with its terms without the
Transaction being consummated, (b) upon the mutual written agreement of each of
the parties hereto to terminate this Subscription Agreement, (c) if any of the
conditions to Closing set forth in Section 3 of this Subscription Agreement are
not satisfied or waived on or prior to the Closing and, as a result thereof, the
transactions contemplated by this Subscription Agreement are not consummated at
the Closing or (d) September 24, 2019; provided that nothing herein will relieve
any party from liability for any willful breach hereof prior to the time of
termination, and each party will be entitled to any remedies at law or in equity
to recover losses, liabilities or damages arising from such breach. The Company
shall promptly notify the undersigned of the termination of the Transaction
Agreement after the termination of such agreement.

 

 9 

 

 

10.        Trust Account Waiver. The undersigned acknowledges that the Company
is a blank check company with the powers and privileges to effect a merger,
asset acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. The undersigned further
acknowledges that, as described in the Company’s prospectus relating to its
initial public offering dated June 19, 2017 (the “Prospectus”) available at
www.sec.gov, substantially all of the Company’s assets consist of the cash
proceeds of the Company’s initial public offering and private placements of its
securities, and substantially all of those proceeds have been deposited in a
trust account (the “Trust Account”) for the benefit of the Company, its public
shareholders and the underwriters of the Company’s initial public offering. For
and in consideration of the Company entering into this Subscription Agreement,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
hereby irrevocably waives any and all right, title and interest, or any claim of
any kind it has or may have in the future, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account as a result
of, or arising out of, this Subscription Agreement.

 

11.        Placement Agent Fee. The Company and the undersigned agree that the
undersigned shall not be responsible or otherwise have any liability for the
payment of any fee to the Placement Agent. The Company represents and warrants
to the undersigned that the Company has not engaged or employed any finder,
broker, agent or other intermediary, other than the Placement Agent, in
connection with the transactions described herein. There are no fees,
commissions or compensation payable by the undersigned to any person engaged or
retained by, through or on behalf of the Company in connection with the
consummation of the transactions described herein.

 

12.        Miscellaneous.

 

a.           Neither this Subscription Agreement nor any rights or obligations
that may accrue hereunder (other than the Shares acquired hereunder, if any) may
be transferred or assigned by the Company or the undersigned without the consent
of the other party.

 

b.           The Company may request from the undersigned such additional
information as the Company may deem necessary to evaluate the eligibility of the
undersigned to acquire the Shares, and the undersigned shall provide such
information as may reasonably be requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

 

 10 

 

 

c.           The undersigned acknowledges that the Company, the Placement Agent
and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the undersigned agrees to promptly notify the Company if any of
the acknowledgments, understandings, agreements, representations and warranties
set forth herein are no longer accurate. The undersigned agrees that each
purchase by the undersigned of Shares from the Company will constitute a
reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
undersigned as of the time of such purchase. The undersigned further
acknowledges and agrees that the Placement Agent is a third-party beneficiary of
the representations and warranties of the undersigned contained in Section 6 of
this Subscription Agreement.

 

d.           The Company is entitled to rely upon this Subscription Agreement
and is irrevocably authorized to produce this Subscription Agreement or a copy
hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

e.           All the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Closing.

 

f.            This Subscription Agreement may not be modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such modification, waiver, or termination is sought.

 

g.           This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof. Except as otherwise expressly set forth in subsection (c)
of this Section 11, this Subscription Agreement shall not confer any rights or
remedies upon any person other than the parties hereto, and their respective
successor and assigns.

 

h.           Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

i.            If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

j.            This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

 11 

 

 

k.           The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

l.            The obligations of the undersigned under this Subscription
Agreement are several and not joint with the obligations of any Other Purchaser
under any other subscription agreement. The undersigned shall be entitled
independently to protect and enforce its rights, including its rights arising
under this Subscription Agreement, and it shall not be necessary for any Other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Nothing contained in this Subscription Agreement or any subscription
agreement entered into by any Other Purchaser, and no action taken by the
undersigned pursuant hereto or any Other Purchaser pursuant thereto, shall be
deemed to constitute the undersigned and any Other Purchaser(s) as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the undersigned and any Other Purchaser(s) are acting
as a group with respect to the transactions contemplated hereby or thereby.

 

m.          THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[SIGNATURE PAGES FOLLOW]

 

 12 

 

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:   State/Country of Formation or Domicile:       By:          
    Name:               Title:      

 

Name in which shares are to be registered (if different):   Date:
______________, 2019       Investor’s EIN:           Business Address-Street:  
Mailing Address-Street (if different):       City, State, Zip:   City, State,
Zip:       Attn:________________   Attn:________________       Telephone No.:  
Telephone No.:       Facsimile No.:   Facsimile No.:       Number of Shares:  
[   ] (subject to adjustment for any reverse split or other adjustment that may
be effected for the purpose of meeting the initial listing requirements of the
Nasdaq Capital Market)       Aggregate Subscription Amount: $   Price Per Share:
$3.25 (subject to adjustment for any reverse split or other adjustment that may
be effected for the purpose of meeting the initial listing requirements of the
Nasdaq Capital Market)

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by the Company in the
Closing Notice. To the extent the offering is oversubscribed, the number of
Shares received may be less than the number of Shares subscribed for, in which
case the excess payment representing the undersigned’s unfulfilled number of
Shares shall be promptly returned to the undersigned in accordance with Section
1 of this Agreement.

 

 

 13 

 

 

IN WITNESS WHEREOF, the Company has accepted this Subscription Agreement as of
the date set forth below.

 

  CONSTELLATION ALPHA CAPITAL CORP.         By:                           Name:
          Title:         Date:________________, 2019    

 

 14 

